Frank S. McCullough, J.
This is an action to annul a marriage on the ground that the defendant represented to the plaintiff that it was his intention to perform each marital obligation and further that it was his intention to make a home and raise a family. The plaintiff alleges that relying on such representations she married the defendant and that he failed and refused to fulfill these representations, on which she had relied before she consented to the marriage.
*549The witnesses on behalf of the plaintiff were the plaintiff and her mother. The defendant was his only witness. There were no other witnesses. The mother’s testimony was mainly confined to alleged financial representations made before marriage and the discussion held on the day the parties separated. The testimony of the respective parties was in direct contradiction with respect to the allegations of the complaint.
This action is based on fraud, as provided in subdivision 4 of section 7 of the Domestic Delations Law. In civil law, as stated in Corpus Juris Secundum (Yol. 55, Marriage, § 1, p. 806):
‘ ‘ Marriage is a contract under which a man and a woman reciprocally engage to live with each other during their joint lives, and to discharge toward each other the duties imposed by law on the relation of husband and wife.
* # #
‘ ‘ Marriage is generally considered a civil contract differing in notable respects from ordinary contracts, but it is also and specially a status or personal relation in which the state is deeply concerned and over which the state exercises exclusive dominion. ’ ’
Marriage is not merely a civil contract, but a foundation upon which society depends for its very survival. Allegations of fraud should therefore be scrutinized with the utmost care before the marriage contract is terminated on the ground of fraud by misrepresentation of the premarital promises, express or implied.
Subdivision 2 of section 1143 of the Civil Practice Act states: “2. In any action, whether or not contested, brought to annul a marriage the declaration or confession of either party to the marriage is not alone sufficient as proof, but other satisfactory evidence of the facts must be produced. ’ ’
In the opinion of the court, the plaintiff has failed to sustain the burden of proof which the law imposes on a plaintiff in an annulment action. Accordingly, the defendant’s motion to dismiss the complaint, upon which decision was reserved, is granted.